 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.1


FARMOUT AGREEMENT
Toole County, Montana


This Farm out Agreement ("Agreement") is entered into this 25th day of October,
2013, by and between Axiom Oil and Gas Corp., (hereinafter referred to
as "Axiom") and American Midwest Oil and Gas Corp., (hereinafter referred to
as "AMOG").  Axiom and AMOG may be referred to individually as a "Party" or
collectively as the "Parties."


RECITALS


A.

This Agreement pertains to the land located in Toole County, Montana, which are
described on Exhibit A ("Farm out Lands").


B.

AMOG is the owner of certain interests in the oil and gas leases covering the
Farm out Lands, including the oil and gas leases as more particularly described
in Exhibit B (collectively, the "Leases").


C.

Axiom desires to obtain an opportunity to earn interests in the Leases by
drilling and producing wells on the Leases.


D.

To accomplish the foregoing, the Parties wish to enter into this Agreement.


Now, therefore, for and in consideration of $100.00, the promises set forth
below and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Parties agree as follows:


1.
EXHIBITS.


The following exhibits are attached and shall be considered part of this
Agreement: Exhibit A - Descriptions of lands covered by this Agreement ("Farm
out Lands").


Exhibit B - Lease Schedule describing oil and gas leases subject to this
Agreement (the "Leases").


Exhibit C - Operating Agreement.


Exhibit D - Area of Mutual Interest.










 
1

--------------------------------------------------------------------------------

 




 
2.
INITIAL EARNING WELL.


2.1.
Well Specifications. Axiom shall drill a well, (the "Initial Earning Well"),
subject to Section 7 herein and in compliance with the following specifications:
(a)

Location: A legal location within the Farm out Lands, the surface and bottom
hole locations of which are selected by Axiom.


(b)
Spudding Deadline: On or before June 1, 2014


(c)

Contract Depth: A depth of 100 feet below the top of the Nisku Carbonate, being
the stratigraphic equivalent of 3,300 feet below the surface of the earth
(herein, the "Contract Depth").


2.2.
Earned Assignment. Upon drilling the Initial Earning Well to the Contract Depth
and completing that well as a well capable of producing oil and/or gas in Paying
Quantities, AMOG shall deliver to Axiom an assignment, as set forth in Section
6, below, of an undivided 75% of AMOG's right, title and interest in the Leases,
as to the Earned Acreage, as defined in Section 6.3, below, for the Initial
Earning Well, as to all depths. The term "Paying Quantities" means the
production of hydrocarbons from a wellbore in amounts greater than 200 barrels
or 200 Mcf over the first 30 days of production. There is no Earned Acreage with
respect to a well that does not produce in Paying Quantities. Upon drilling the
Initial Earning Well to the Contract Depth and completing that well as a well
capable of producing oil and/or gas, but the well fails to produce in Paying
Quantities, AMOG shall deliver to Axiom an assignment, as set forth in Section
6, below, of an undivided 100% of AMOG's right, title and interest in the
wellbore, the associated production equipment, the associated hydrocarbon
production through such wellbore, the surface rights necessary to operate and
produce the well and the Leases, insofar and only insofar as to the quarter
quarter section (40 acres, more or less) or comparable legal subdivision on
which the well bottomhole is located, as to all depths.


3.
ADDITIONAL EARNING WELLS


3.1.
Axiom's Option. If the Initial Earning Well is drilled within the time set forth
above, and thereafter completed as a well capable of producing in Paying
Quantities, is completed as a well capable of producing but not in Paying
Quantities, or is plugged and abandoned, Axiom shall have the right to drill
Additional Earning Wells, subject to Section 7, as a continuous optional
drilling program. Such right shall continue so long as not more than 6 months
(or 8 months with respect to a well that is producing but Axiom is evaluating
whether it is production in Paying Quantities) elapses between the release of
the drilling rig of the immediately preceding well and the commencement of
spudding operations on the next Additional Earning Well. Each Additional Earning
Well shall be drilled at a legal location on the Farm out Lands, but may not be
drilled on any Farm out Lands on which Axiom has then earned an assignment
hereunder, and shall be drilled to the Contract Depth.


 
2

--------------------------------------------------------------------------------

 
 
 
3.2.
Earned Assignments. Upon drilling an Additional Earning Well to the Contract
Depth and completing that well as a well capable of production in Paying
Quantities, AMOG shall deliver to Axiom an assignment, as set forth in Section
6, of an undivided 75% of AMOG's right, title and interest in the Leases, as to
the Earned Acreage, as defined in Section 6.3, for each Additional Initial
Earning Well, as to all depths. Upon drilling the Additional Earning Well to the
Contract Depth and completing that well as a well capable of producing oil
and/or gas, but the well fails to produce in Paying Quantities, AMOG shall
deliver to Axiom an assignment, as set forth in Section 6, below, of an
undivided 100% of AMOG's right, title and interest in the wellbore, the
associated production equipment, the associated hydrocarbon production through
such wellbore, the surface rights necessary to operate and produce the well and
the Leases, insofar and only insofar as to the quarter quarter section (40
acres, more or less) or comparable legal subdivision on which the well
bottomhole is located, as to all depths.


3.3.
Drilling Term. The period in which Axiom shall have the right to commence the
drilling of Additional Earning Wells shall terminate 1 year following the date
of this Agreement ("Drilling Term"); provided, however, in the event that the
Initial Earning Well or any Additional Earning Well is completed as a well
capable of production in Paying Quantities, then such Drilling Term shall be
extended for an additional year, for a total of 2 years following the date of
this Agreement.


4.

SUBSTITUTE WELLS.


4.1.
 If Axiom has failed to earn an assignment under the terms of this Agreement
because the applicable Earning Well failed to reach the required depth as a
result of mechanical problems or impenetrable strata or other conditions in the
hole which make further drilling impracticable, under generally accepted oil
field practices, Axiom shall have the option, but not the obligation, to drill a
substitute well subject to the following provisions:


(a)

Axiom shall give AMOG written notice describing the status of the well and
stating whether or not Axiom elects to drill a substitute well. This notice
shall be given while the drilling rig or completion unit is on the well, or
within 10 days after its release. Failure to timely make such an election shall
be deemed to be an election by Axiom not to drill a substitute well.


(b)

If Axiom elects not to drill a substitute well, or if Axiom has waived its right
to do so as provided above, AMOG shall advise Axiom within 10 days after receipt
of Axiom's notice, or within 72 hours if the rig is on location, whether or not
AMOG elects to take over the well as provided in paragraph below. If AMOG elects
not to take over the well or fails to make an election, Axiom shall promptly
plug and abandon the well and restore the surface.


 
3

--------------------------------------------------------------------------------

 




 




(c)

Any substitute well drilled by Axiom shall be spudded within 30 days after
Axiom's discontinuance of drilling the well for which it is a substitute and the
well shall be drilled, tested, and completed or plugged and abandoned in
accordance with all of the requirements specified for the original Earning Well
and with the same consequences. The substitute well shall be considered as the
applicable Earning Well for all purposes of this Agreement.


5.

TAKEOVER OF WELLS


5.1.
If Axiom shall determine that any Earning Well is incapable of producing or that
the Earning Well should be plugged and abandoned, Axiom shall promptly notify
AMOG by telephone, to be confirmed in writing, of such determination and furnish
copies of all logs, any production information, and any reservoir analysis to
AMOG. Should AMOG agree with this determination (and a failure to respond in the
manner and within the time indicated below shall constitute agreement), Axiom
shall proceed at its sole cost, risk and expense, to plug and abandon the
Earning Well in accordance with applicable state or federal laws and shall level
the ground around the location and clear and clean the premises to the
satisfaction of the surface owners and surface lessees. Should AMOG disagree
with this determination, it shall have Forty Eight (48) hours following the
receipt of the logs, excluding nonworking days in AMOG's office, within which to
advise Axiom by telephone, to be confirmed in writing, of its decision to
continue operations on said well, and, if this is done, all further operations
on the Earning Well, including, if indicated, the plugging and abandonment
thereof, shall be conducted entirely by AMOG, at its sole cost, risk and
expense. If AMOG shall elect to continue operations on said well, Axiom shall be
deemed to have relinquished to AMOG all of its right, title and interest in and
to the Earning Well, the material and equipment therein and used or acquired in
connection therewith which AMOG retains for conducting operations hereunder;
however, Axiom shall retain full responsibility for and shall cleanup any and
all facilities and pits and dispose of all mud, used during operations prior to
AMOG's takeover of operations, unless AMOG specifically requests, in writing,
that such mud, pits and/or facilities are to be left for AMOG's use following
its takeover of operations, in which case AMOG shall assume all liability
therefor. If AMOG shall elect to continue operations on said well, Axiom will
promptly execute such documents as may be necessary to transfer the operatorship
of the well to AMOG. Notwithstanding the above, the Earning Well shall be
considered, solely for the purpose of calculating the time limits in Section
3.1, to have been completed by Axiom on the date that AMOG elected to continue
operations on said well. If AMOG shall elect to continue operations, as above
provided, it shall reimburse Axiom for the salvage value of all material and
equipment in the Earning Well used and acquired in connection therewith which
are retained by AMOG hereunder.










 
4

--------------------------------------------------------------------------------

 




 
6.
ASSIGNMENTS AND EARNED ACREAGE.


6.1.
Net Revenue Interest Assigned and Reserved Overriding Royalty Interest. In each
assignment by AMOG hereunder, AMOG shall convey Axiom a net revenue interest of
not less than 80% in each Lease. If, prior to the assignment, AMOG's net revenue
interest therein is greater than 80%, then AMOG shall reserve an overriding
royalty interest in production from the assigned Leases equal to the difference
between the net revenue interest prior to the assignment and 80%. Such
overriding royalty shall be calculated on the same basis, and subject to the
same adjustments or deductions, as is the landowner's royalty for the Lease on
which the overriding royalty applies.


 6.2.
Scope of Assignment. Any assignment of interest earned by Axiom shall be subject
to all of the provisions of this Agreement and shall be in form attached hereto
as Exhibit E. The assignments shall be made with warranty of title against
claims arising by, through or under AMOG, but not otherwise. In addition, if any
of the Leases are federal, state, or other governmental entity leases, then AMOG
shall provide Axiom with executed forms of assignment required by such entity.
No Assignment shall be depth limited unless the Lease is depth limited.


6.3.
Earned Acreage. Whenever an assignment relates to the "Earned Acreage" for the
applicable Earning Well, the term "Earned Acreage" means 40 acres, which is the
acreage that the Parties anticipate will be necessary to attribute to the
Earning Well.


6.4.
Option Interests. If Axiom drills 10 Earning Wells, completed as wells capable
of producing oil and/or gas in Paying Quantities, during the Drilling Term or
extended Drilling Term as set forth in Section 3.3, and pays for the costs
thereof in accordance with Section 7, below, then Axiom shall be entitled to
exercise an option to acquire an undivided 50% of AMOG's right, title and
interest in and to all or part of the Farm out Lands and Leases in which Axiom
has not previously earned any interests hereunder by notifying AMOG, identifying
the Farm out Lands and Leases as to which it wishes to exercise the option and
tendering to AMOG good funds equal to $100 per net mineral acre for such option
acreage within 60 days of the date that the tenth Earning Well is determined to
be capable of producing oil and/or gas in Paying Quantities. Upon receipt of
such good funds, AMOG shall promptly execute an assignment, as provided
in Section 6.2, to Axiom.




 
5

--------------------------------------------------------------------------------

 




 
7.

COSTS OF EARNING WELLS.
 
7.1.
For the Initial Earning Well and all Additional Earning Wells, Axiom shall pay
for all costs and liabilities incurred to the date of first production,
including all costs incurred to drill, complete and equip the wells to the date
of first production or if Axiom elects to plug and abandon an Earning Well
without completing it as a producer and AMOG did not elect under Section 5 to
take over such Earning Well, then Axiom shall pay for all costs to plug and
abandon the Earning Well (including any restoration or remediation obligations)
including, without limitation, any claims arising therefrom, and shall indemnify
and hold AMOG harmless therefrom. Axiom shall allow no liens (other than
inchoate liens) to be imposed on the Leases, other than mortgage liens
applicable to Axiom's interest in the Leases or liens which Axiom is contesting
in good faith and with due diligence. Thereafter, pursuant to the Operating
Agreement described in Section 9, below, Axiom and AMOG shall each be
responsible for their respective working interest ownership share of the costs
of such wells, including, without limitation, operating expenses, reworking and
recompletion expenses, and the costs to plug and abandon such wells.


8.

RELINQUISHMENT OF EARNING RIGHTS AND DEFAULT BY AXIOM.
 
8.1.
At any time after Axiom has earned interests in any Earned Acreage hereunder,
but before Axiom has earned interest in all of the Farm out Lands, Axiom may
notify AMOG that Axiom relinquishes its right to earn any additional interests
hereunder. Such election shall not affect any interests already earned
hereunder. Upon such election, all subsequent wells drilled on the Earned
Acreage shall be subject to the Operating Agreement described in Article
9, below.


8.2.
Failure to Drill. Should Axiom fail to commence the Initial Earning Well, or any
Additional Earning Well within the applicable time period set forth in this
Agreement, (taking into consideration Article 4), then the sole remedy of AMOG,
and the sole liability of Axiom for such failure shall be that Axiom shall
forfeit its right to drill any additional Earning Wells or earn any additional
acreage but shall retain any Earned Acreage or Farm out Lands previously
assigned. Subject to Sections 7.1 and 14.2, Axiom shall have no liability to
AMOG resulting from a Failure to Drill other than the loss of its right to earn
additional Farm out Lands and Leases. Axiom will retain any obligations to AMOG
that have accrued during activities undertaken under this Agreement. Upon
Failure to Drill and loss of rights, all subsequent wells drilled on the Earned
Acreage or Farm out Lands previously assigned to Axiom shall be subject to the
Operating Agreement described in Article 9, below.




 
6

--------------------------------------------------------------------------------

 




 
9.
OPERATING AGREEMENT.


9.1.
The Operating Agreement attached as Exhibit C to this Agreement, is deemed to
have been executed at the time this Agreement is executed. The Operating
Agreement is effective upon execution of this Agreement, subject to the earning
obligations and termination provisions set out elsewhere in this Agreement. When
(a) AMOG and Axiom become co-owners of working interest in any of the Farm out
Lands, and (b) AMOG become responsible for its working interest ownership share
of costs and expenses, then the Operating Agreement is deemed modified so that a
separate Operating Agreement applies to the Earned Acreage, as its Contract
Area, effective on the date of first production and is deemed executed at that
time. As to the Option Interests under Section 6.4, the Operating Agreement
applies to such acreage, subject to the earning obligations and termination
provisions set out elsewhere in this Agreement, and its Contract Area is
modified to cover the acreage as to which the option was exercised and to
exclude the Contract Areas previously created as to each separate Earned
Acreage. The Operating Agreement shall govern all operations on jointly-owned
Farm out Lands, but shall be subject to this Agreement so that in the event of
any conflict between the Operating Agreement and this Agreement, this Agreement
shall be the governing Agreement.


10.

DELAY RENTALS.


10.1.
Until a Lease included in the Farm out Lands is assigned in whole or in part to
Axiom, AMOG shall use its reasonable efforts to pay all delay rentals required
to maintain the lease(s) in effect. After a Lease has been assigned in whole or
in part to Axiom, the responsibility for making delay rental payments shall
belong to Axiom, and within 15 days after receipt of an invoice from Axiom, AMOG
shall promptly reimburse Axiom for AMOG's share of the delay rentals paid. Each
Party shall not be liable to the other Party in damages or otherwise for failure
to properly pay any rentals and shut-in payments where such failure was due to
clerical error, inadvertence or mistake. Each Party shall provide evidence to
the other Party at least 30 days in advance of any due date for delay rentals
required to maintain a Lease in effect.


11.
TITLES AND ACCESS TO FARMOUT LANDS.


11.1.
Title Information. On written request by Axiom, AMOG shall make available to
Axiom copies of all title opinions, abstracts of title and other title
information in AMOG's possession with respect to the Farm out Lands; provided,
however, furnishing such items shall not be construed as a warranty or
representation by AMOG of title or ownership. Any curative work or additional
title examination required by Axiom shall be conducted by Axiom at its sole cost
and risk. Axiom shall provide AMOG with a copy of all curative work and title
information resulting from any additional title examinations conducted by Axiom


 
7

--------------------------------------------------------------------------------

 
 
11.2.
 Access by Axiom. To the extent AMOG can authorize it, Axiom and its contractors
and subcontractors shall be entitled to exercise all of AMOG's rights of ingress
and egress pertaining to the Farm out Lands for the purpose of conducting
operations. AMOG shall advise Axiom of any unusual limitations or restrictions
on ingress or egress, known to AMOG, and Axiom and its contractors and
subcontractors shall comply with such limitations or restrictions. During
Axiom's operations AMOG and AMOG's representatives shall have access at all
times to the well-site, including the derrick floor, for the purpose of
observation, at AMOG's sole risk and liability.


12.
AREA OF MUTUAL INTEREST.


12.1
AMI. Upon the execution hereof, the Parties shall establish the Area of Mutual
Interest covering the lands depicted on the attached Exhibit D, ("AMI"). The
term of the AMI shall continue through the Drilling Term. During the term of the
AMI, if an oil or gas lease, or other interest within the AMI is acquired by one
Party (the "Acquiring Party"), the Acquiring Party shall offer the other
Parties ("Non-acquiring Parties") their proportionate share of such lease or
interest (including all obligations associated with such lease or interest) as
set forth below.


12.2
The Acquiring Party shall offer the Non-Acquiring Parties its respective
interest, being a proportionate 50% to AMOG, and 50% to Axiom within 30 business
days of the date of the acquisition.


(a)

Such offers shall be made by written notice to the Non-Acquiring Parties and
shall detail the leases or interests so acquired, the per acre costs of the
leases and interests and all other information, terms and conditions material to
the acquisition so that the Non-Acquiring Parties may evaluate the acquisition.


(b)

If an Non-Acquiring Party accepts such offer in writing within 30 business days
after receipt of the Acquiring Party's offer and pays the proportionate share of
the acquisition costs within that 30-day period, the ownership of the leases
offered shall, effective as of the date of the acquisition of such leases by the
Acquiring Party, be acquired in the proportion of the Parties' interests. If
such payment is not received within that 30-day period, the Non-Acquiring Party
shall be deemed not to have accepted the Acquiring Party's offer.


 
8

--------------------------------------------------------------------------------

 




 


(c)

All assignments of any leases or interests acquired by the Acquiring Party shall
be made to the Non-Acquiring Parties electing to participate in the acquisition
within 30 days of acceptance of the offers by the Non- Acquiring Party.


(d)

If the acquisition covers lands both within and outside the AMI boundaries, then
only that portion of the acquisition lying within the AMI boundary shall be
offered to the Non-Acquiring Parties. The Acquiring Party's cost is that portion
of the acquisition within the AMI as it bears to the total acquisition cost on a
net mineral acreage basis.


(d)
The Patricia Lease currently being acquired by AMOG is exempt from this AMI






(e)

The Operating Agreement attached as Exhibit C to this Agreement shall be amended
to include all jointly owned lands acquired within the AMI.


13.
CONDUCT OF OPERATIONS.


13.1.
Performance Standards. All of Axiom's operations shall be conducted in a
diligent, good and workmanlike manner consistent with good oil field practice
and in accordance with all applicable federal, state and local laws, regulations
and orders and shall be in accordance with and subject to the limitations set
forth in the Operating Agreement, as applicable. Upon AMOG becoming responsible
for its working ownership share of costs and expenses for any well, Axiom's
liability for operations shall be as set out in the Operating Agreement.


13.2.
Well Information. During Axiom's operations, Axiom shall promptly furnish to
each of AMOG, at no cost to AMOG, the following information pertaining to the
Initial Earning Well and any Additional Earning Well drilled by Axiom on the
Farm out Lands:


(a)

Written notice of the time and date on which the well is spudded.


(b)

A daily drilling report showing all formations encountered and the depths at
which those formations were encountered during the immediately preceding day,
and the well operations conducted during the immediately preceding day.


 
9

--------------------------------------------------------------------------------

 
 
(c)

Written reports on all cuttings and cores taken in the well, along with
representative samples of the cuttings and cores if requested by AMOG.


(d)

Reasonable advance notice of any production tests, pressure tests, cores and
logs to be run in the well so that AMOG may witness the operations. Written
report of such operations, when they are completed, shall be furnished to AMOG.


(e)

Copies of all reports and other forms filed with any federal, state or local
governmental authority concerning the well.


(f)

A complete copy of the driller's log and a complete copy of all electrical logs
(if such logs are run), on a scale of not less than 2 inches per 100 feet, from
the bottom of the surface casing to the total depth of the well.


(g)

Copies of all fluid analyses and other reports or information obtained with
respect to the well.


(h)

If any Earning Well is completed as a well capable of production, Axiom shall,
within 60 days of that completion, furnish AMOG with a full and detailed
statement of all costs of drilling, equipping and completing that well.


13.3.
Confidentiality. AMOG shall not divulge any information obtained from Axiom's
operations under the terms of this Agreement to any person or entity other than
any (1) representative, accountant, potential investor or investor, potential
lender or lender, consultant, or officer or employee of AMOG that agrees that
the information obtained from Axiom's operations hereunder are proprietary and
are, in many instances, trade secrets and that such person or entity shall not
disclose such information to any other person or entity except, (i) to the
extent the information was already in the public domain, (ii) to any party
owning an interest in the well, and/or (iii) to the appropriate governmental
authority(s) as necessary or as required by applicable security laws or as may
be required to be produced in legal proceeding; provided however, no public
release of information may be made in compliance with applicable securities law,
unless the releasing person has given the other Party prior written notice of
such disclosure. Any Party desiring to make a press release or other public
announcement concerning this Agreement or operations on the Leases shall allow
the other Parties to review and comment on the proposed language prior to the
release of the press release of public announcement. The targeted formation will
not be disclosed until after an Earning Well has been drilled.


 
10

--------------------------------------------------------------------------------

 
 
14.
LIABILITY AND INSURANCE.


14.1.
Relationship of Parties. In performing its obligations, Axiom shall be an
independent contractor and not the agent of AMOG. Nothing in this Agreement
shall be construed as creating a partnership or otherwise establishing joint or
collective liability, or an agency relationship. If, for federal income tax
purposes, this agreement and the operations hereunder are regarded as a
partnership, and if the parties have not otherwise agreed to form a tax
partnership between them, each party thereby affected elects to be excluded from
the application of all of the provisions of Subchapter "K," Chapter 1, Subtitle
"A," of the Internal Revenue Code of 1986, as amended ("Code"), as permitted and
authorized by Section 761 of the Code and the regulations promulgated
thereunder. Axiom is authorized and directed to execute on behalf of each party
hereby affected such evidence of this election as may be required by the
Secretary of the Treasury of the United States or the Federal Internal Revenue
Service, including specifically, but not by way of limitation, all of the
returns, statements, and the data required by Treasury Regulation §1.761.


14.2.
Axiom's Indemnity. Axiom shall indemnify and hold harmless AMOG and its
employees and agents from all claims, demands, losses, and liabilities of every
kind and character arising out of Axiom's performance or failure to perform
under this Agreement, or the acts of or failure to act by Axiom's employees,
agents contractors and subcontractors; all to the extent prior to the conduct of
operations under the Operating Agreement, at which time the provisions of the
Operating Agreement shall govern the liability of the Parties, or claims by
investors of Axiom with respect to operations under this Agreement.


14.3.
Required Insurance Coverage. At all times while Axiom has the right to earn an
assignment of interest or is conducting operations on the Farm out Lands, Axiom
shall maintain, at its sole cost, the insurance coverage set forth in the
Operating Agreement, which insurance shall designate AMOG as additional, named
insured. Axiom shall provide, prior to, and as a condition to, the commencement
of surface operations with respect to any Earning Well, a copy of such insurance
certificate to AMOG.


15.
ASSIGNMENTS.


15.1.
This Agreement shall be binding on the respective heirs, successors and assigns
of AMOG and Axiom. AMOG may freely assign its interest at any time, provided
such is made subject to terms of this Agreement, but Axiom shall not assign or
encumber its interest in this Agreement without the prior written consent of
AMOG, which consent shall not be unreasonably withheld. When a permitted
assignment or encumbrance is made, Axiom shall promptly furnish a copy to AMOG.
The foregoing shall not act to restrict any assignments by Axiom of Leases
assigned to Axiom pursuant to this Agreement.


 
11

--------------------------------------------------------------------------------

 
 
16.
TAG-ALONG RIGHTS.


16.1.
Tag-Along Rights. There is no preferential purchase right in this Farm out
Agreement nor in the Operating Agreement, attached as Exhibit C.  However, in
the event that Axiom, its successors and assigns, should sell, assign, farm out,
or otherwise dispose of all or part of the rights, interests, assets and
properties that are governed by this Farm out Agreement, including but not
limited to the Leases (whether earned or not) and any and all wells, facilities
and production equipment located thereon (the "Contract Interests") owned by
Axiom (sometimes called the "Selling Party"), the following shall apply:


(a)

Subject to the provisions of Section 15.1, Axiom will cause the purchaser of the
its Contract Interests to offer to acquire that portion of the Contract
Interests of AMOG and their successors and assigns (the "Tag-Along
Parties") equal to the ratio of the Contract Interests sold or to be sold by
Axiom bears to the sum of the Contract Interests of all the Parties (for
example, if the Selling Party desires to sell 50% of the total Contract
Interests in the Farm out Area, the Selling Party would be obligated to cause
the purchaser of the Selling Party's Contract Interests to offer to acquire 50%
of the Contract Interests of the Tag-Along Parties in the Farm out Area) on the
same and identical terms and conditions and at the same time;


(b)

Should the Selling Party's Contract Interests be only a portion of a larger
transaction by the Selling Party, then the allocation of value given to the
Selling Party's Contract Interests by the Selling Party or the third party
purchaser shall be the basis for establishing the value of the Tag-Along
Parties' Contract Interests, and the value of, and other property or asset
information, of the Selling Party shall be confidential and not disclosed to the
Tag-Along Parties.


(c)

Subject to appropriate confidentiality, the Selling Party will keep the
Tag-Along Parties reasonably apprised of the status of negotiations with the
proposed purchaser, but the offer, if any, for the Tag-Along Parties' Contract
Interests, will be made by the proposed purchaser. If a Tag-Along Party receives
a binding offer from the proposed purchaser, such Tag-Along Party will have 5
business days to consider the offer and either accept it or reject it. If such
Tag-Along Party fails to accept or reject the offer within such period, it will
be deemed to have rejected the offer.


(d)

The rights of the Tag-Along Party, under this Section 16.1, shall continue to
apply if the Selling Party fails to consummate the transaction on the basis on
which the offer was made, this Section 16.1 shall apply to any future offer; and


(e)

The provisions of this Section 16.1 shall be binding upon and inure to the
benefit of the parties and their respective successors and assigns.


 
12

--------------------------------------------------------------------------------

 
 
16.2.
The provisions of Section 16.1 shall not apply in cases where any party wishes
to mortgage its Contract Interests, or to transfer title to its Contract
Interests to its mortgagee in lieu of or pursuant to a foreclosure of a mortgage
of its Contract Interests or to dispose of its Contract Interests by transfer of
its Contract Interests to, or merger, reorganization or consolidation with, a
subsidiary or parent company or any company or entity in which such party owns a
majority of the ownership or beneficial interests.


16.3.
The term "Farm out Area" means that portion of the Farm out Lands included in
the geographical area covered by the third party offer, or proposed sale or
transfer which triggers this tag-along right.


17.
FORCE MAJEURE.


If a Party is rendered unable, wholly or in part, by Force Majeure, to carry out
its obligations or rights under this Agreement, other than the obligation to
make any payments due hereunder, the obligations of that Party, so far as they
are affected by Force Majeure, shall be suspended from the inception and during
the continuance of the inability, and the cause of the Force Majeure, as far as
possible, shall be remedied with commercially reasonable diligence. The Party
affected by Force Majeure shall provide the other Party with written notice of
the Force Majeure event, with reasonably full detail of the Force Majeure within
a reasonable time after the affected Party learns of the occurrence of the Force
Majeure event. The settlement of strikes, lockouts and other labor difficulty
shall be entirely within the discretion of the Party having the difficulty and
nothing herein shall require the settlement of strikes, lockouts, or other labor
difficulty. As used herein, "Force Majeure" means any cause or condition not
within the reasonable control of the Party claiming suspension and which, by the
exercise of reasonable diligence, such Party is unable to prevent or overcome,
and without limiting the generality of the foregoing, such shall include delays
or inabilities to obtain requisite permits to conduct the operations
contemplated hereunder, but excluding any cause or condition due to economic or
financial conditions.


18.
NOTICES AND WELL INFORMATION.
All well data, information and notices to be given to AMOG as provided in this
Agreement, and all other notices from one party to the other, shall be given as
follows:


Axiom Oil and Gas Corp.
Attention: Robert Knight
1846 E. Innovation Park Dr.
Oro Valley, AZ 85755
 
American Midwest Oil and Gas Corp.
Attention: Ryan Kerr
2812 1st Ave N, Suite 424
Billings MT  59101
 



Axiom or AMOG may change their address at any time by furnishing a written
notice of change of address to the other Party.


 
13

--------------------------------------------------------------------------------

 


19.
MISCELLANEOUS.


19.1.
Governing Law. This Agreement shall be construed in accordance with the laws of
the State of Montana without regard to choice of law principles.


19.2.
 Entire Agreement. This Agreement, together with all Exhibits hereto,
constitutes the entire agreement between the Parties as to the subject matter
herein and supersedes all prior negotiations or agreements pertaining to such.


19.3.
Relationship of the Parties. With respect to this Agreement, each Party shall
not be considered the agent, partner, employee or fiduciary of any other Party,
nor shall this Agreement be construed as creating a mining partnership, joint
venture or other partnership or association. Each Party shall be responsible
only for its obligations as provided in this Agreement and shall be liable only
for its proportionate share of the costs of performing its obligations under
this Agreement. All of the obligations and liabilities under this Agreement
shall be several and not joint or collective. The Parties elect not to be
treated as a partnership under the Internal Revenue Code of 1986 or under any
Income Tax Laws of the state in which the lands covered hereby are located, and
specifically elect to be excluded from all such provisions hereof.


19.4.
Compliance with Laws. This Agreement and all operations hereunder shall be
subject to all valid and applicable Federal and State laws, and all valid and
applicable orders, laws, rules and regulations of any Federal or State authority
having jurisdiction, but nothing contained herein shall be construed as a waiver
of any right to question or contest any such law, order, rule or regulation in
any forum having jurisdiction within the premises.


19.5.
Headings. The heading of the several paragraphs and/or sections of this
Agreement are for convenience only and shall not control or affect the meaning
or construction of the terms and provisions hereof.


19.6.
Further Assurances. The Parties agree to execute, acknowledge and deliver any
additional instruments, agreements or other documents and to do any other acts
and things which may be necessary to more fully and effectively accomplish the
intent of the Parties as set forth in this Agreement.


 
14

--------------------------------------------------------------------------------

 
 
19.7.
Counterparts/Facsimile Signatures. This Agreement may be executed by the Parties
in any number of counterparts, each of which shall be deemed an original
instrument, but all of which together shall constitute but one and the same
instrument. Facsimile signatures are considered binding.


19.8.
Exhibits. The Exhibits referred to in this Agreement are hereby incorporated in
this Agreement by reference and constitute a part of this Agreement.


19.9.
Costs and Expenses. All fees, costs and expenses incurred by a Party in
negotiating this Agreement or in consummating the transaction shall be paid by
the Party incurring the same, including, without limitation, engineering, land,
title, legal and accounting fees, costs and expenses.




 
15

--------------------------------------------------------------------------------

 
 
AXIOM OIL AND GAS CORP.
AMERICAN MIDWEST OIL AND GAS CORP.

 
/Robert Knight/
Robert Knight, President
 
/Ryan Kerr/
Authorized Signatory

 



 


 
16

--------------------------------------------------------------------------------

 




 


EXHIBIT A


Attached to and made a part of that certain Farm out Agreement
dated October 25, 2013, by and between
Axiom Oil and Gas Corp., and American Midwest Oil and Gas Corp


DESCRIPTION OF LANDS COVERED BY THIS AGREEMENT
("FARMOUT LANDS"):




TOWNSHIP 33 NORTH, RANGE 1EAST


SECTION 1: SE4,


SECTION 3: Lots 3(39.79), 4(39.77), S2NW, SW


SECTION 4: SW4,


SECTION 5: SE4


SECTION 6: Lots 3(39.88), 4(37.34), 5(37.61), 6(37.85), 7(38.08), SENW, E2SW,
Lot 2(39.80), SWNE


SECTION 9: W2


SECTION 11: N2, S2,


SECTION 12: NE4, S2,


SECTION 13: N2, S2,


TOWNSHIP 34 NORTH, RANGE 1EAST


SECTION 1: SW4,


SECTION 3: S2N2, SE4


SECTION 7: Lots 3(35.07), 4(35.17), S2NE, E2SW, SE4


SECTION 8: S3NW, SWNE,


SECTION 10: SW4


SECTION 11: E2


 
17

--------------------------------------------------------------------------------

 




 


SECTION 12: NW4,


SECTION 15: SW


SECTION 17: SE4, N2NE, SW4


SECTION 18: Lots 3, 4, E2SW, SE4


SECTION 19: E2, A 3.00 acre tract of land located in the NENE, Lots 1, 2, 3, 4,
E2W2


SECTION 20: NE4, NE, SE4, W2


SECTION 22: NW


SECTION 23: S2, N2,


SECTION 24: NE


SECTION 27: N2


SECTION 30: E2


SECTION 34: E2


TOWNSHIP 35 NORTH, RANGE 1EAST


SECTION 1: S2NE, SESW, NWSE, S2SE, SWSW, NESE, Lots 1(40.00), 2(40.01),
3(40.01), 4(40.02), S2NW, N2SW


SECTION 5: Lots 1(39.40), 2(39.16), S2NE, SE, N2SW, SESW


SECTION 12: N2NE, E2SWNE, SENE, W2, N2SE, W2SWNE,


SECTION 13: E2


SECTION 16: ALL


SECTION 17: ALL


SECTION 18: E2SW, SE4, SE, Lots 3, Lots 4,


SECTION 19: E2NE, Lot 1, W2NE, NENW, Lots 2, 3, 4, SENW, E2SW, W2SE


SECTION 20: N2, S2


SECTION 23: S2SWNW, West 450' of SWSENW


SECTION 24: SW4,


SECTION 25: W2, SE4,


SECTION 26: W2SW, E2, E2SW, NW4,


SECTION 27: E2NE. E2SW, SE4, W2NE, NW4, W2SW


SECTION 28: S2


SECTION 29: SE4


SECTION 32: NENE, S2NE, SENW


SECTION 33: NW, SW4,


SECTION 35: W2E2, E2NW, SESE, NESW




 
18

--------------------------------------------------------------------------------

 




 
EXHIBIT B


Attached to and made a part of that certain Farm out Agreement
dated October 25, 2013, by and between
Axiom Oil and Gas Corp., and American Midwest Oil and Gas Corp


LEASE SCHEDULE DESCRIBING OIL AND GAS LEASES
SUBJECT TO THIS AGREEMENT
(THE "LEASES")



American Midwest Lease No.
Gross Acres
Net Mineral Acres
AMOG Net Acres
Township
Range
Sec
Description
1
1,510.55
120.00
60.00
35 North
1 East
1
S2NE, SESW, NWSE, S2SE
1
 
80.00
40.00
35 North
1 East
1
SWSW, NESE
1
 
40.00
20.00
35 North
1 East
12
N2NE
1
 
460.00
230.00
35 North
1 East
12
E2SWNE, SENE, W2, N2SE
2
 
120.00
60.00
35 North
1 East
1
S2NE, SESW, NWSE, S2SE
2
 
40.00
20.00
35 North
1 East
12
N2NE
3
974.88
20.00
10.00
35 North
1 East
12
W2SWNE
4
1,280.04
160.02
80.01
35 North
1 East
1
Lots 1(40.00), 2(40.01), 3(40.01), 4(40.02), S2NW, N2SW
5
 
160.02
80.01
35 North
1 East
1
Lots 1(40.00), 2(40.01), 3(40.01), 4(40.02), S2NW, N2SW
6
320.00
320.00
160.00
35 North
1 East
13
E2
7
320.00
320.00
160.00
34 North
1 East
30
E2
8
480.00
480.00
240.00
35 North
1 East
24
N2, SE
9
160.00
160.00
80.00
35 North
1 East
25
NE
10
640.00
320.00
320.00
33 North
1 East
11
N2
10
 
160.00
160.00
33 North
1 East
11
S2
12
 
25.90
25.90
33 North
1 East
6
Lots 3(39.88), 4(37.34), 5(37.61), 6(37.85), 7(38.08), SENW, E2SW
13
 
12.95
12.95
33 North
1 East
6
Lots 3(39.88), 4(37.34), 5(37.61), 6(37.85), 7(38.08), SENW, E2SW
14
 
12.95
12.95
33 North
1 East
6
Lots 3(39.88), 4(37.34), 5(37.61), 6(37.85), 7(38.08), SENW, E2SW

 
 
19

--------------------------------------------------------------------------------

 
 
15
 
25.90
25.90
33 North
1 East
6
Lots 3(39.88), 4(37.34), 5(37.61), 6(37.85), 7(38.08), SENW, E2SW
16
 
80.00
80.00
33 North
1 East
4
SW4
17
 
80.00
80.00
33 North
1 East
5
SE4
18
239.56
159.78
159.78
33 North
1 East
3
Lots 3(39.79), 4(39.77), S2NW, SW
25
320.00
53.33
42.67
33 North
1 East
13
N2
26
 
120.00
96.00
33 North
1 East
13
N2
27
 
8.89
21.33
33 North
1 East
13
N2
28
 
120.00
96.00
33 North
1 East
13
N2
29
320.00
120.00
96.00
33 North
1 East
13
S2
30
 
120.00
96.00
33 North
1 East
13
S2
31
 
80.00
64.00
33 North
1 East
13
S2
32
320.00
40.00
8.00
33 North
1 East
1
SE4
32
 
40.00
8.00
33 North
1 East
12
NE4
33
 
40.00
8.00
33 North
1 East
1
SE4
33
 
40.00
8.00
33 North
1 East
12
NE4
34
320.00
160.00
57.60
33 North
1 East
12
S2
35
79.80
79.80
79.80
33 North
1 East
6
Lot 2(39.80), SWNE
39
320.00
320.00
320.00
33 North
1 East
9
W2
42
 
146.34
73.17
34 North
1 East
7
Lots 3(35.07), 4(35.17), S2NE, E2SW, SE4
42
 
45.00
22.50
34 North
1 East
8
S2NW, SWNE
43
 
68.29
34.15
34 North
1 East
7
Lots 3(35.07), 4(35.17), S2NE, E2SW, SE4
43
 
21.00
10.50
34 North
1 East
8
S2NW, SWNE
54
 
0.00
0.00
34 North
1 East
18
Lots 3, 4, E2SW, SE4
54
311.37
155.69
77.84
34 North
1 East
18
Lots 3(35.61), 4(35.76), E2SW, SE4
55
 
77.84
38.92
34 North
1 East
18
Lots 3, 4, E2SW, SE4
56
 
77.84
38.92
34 North
1 East
18
Lots 3, 4, E2SW, SE4
56
 
0.00
0.00
34 North
1 East
18
Lots 3, 4, E2SW, SE4
57
160.00
40.00
20.00
34 North
1 East
17
SE4
58
 
40.00
20.00
34 North
1 East
17
SE4
59
 
13.33
6.67
34 North
1 East
17
SE4
60
 
13.33
6.67
34 North
1 East
17
SE4

 
 
 
20

--------------------------------------------------------------------------------

 
 
61
 
13.33
6.67
34 North
1 East
17
SE4
65
80.00
80.00
40.00
34 North
1 East
17
N2NE
66
0.00
10.00
5.00
34 North
1 East
1
SW4
66
 
10.00
5.00
34 North
1 East
12
NW4
68
0.00
10.00
5.00
34 North
1 East
1
SW4
68
 
10.00
5.00
34 North
1 East
12
NW4
69
 
20.00
10.00
34 North
1 East
1
SW4
69
 
20.00
10.00
34 North
1 East
12
NW4
70
960.00
65.07
32.54
34 North
1 East
23
S2
70
 
65.07
32.54
34 North
1 East
27
N2
70
 
65.07
32.54
34 North
1 East
28
S2
71
 
65.07
32.54
34 North
1 East
23
S2
71
 
65.07
32.54
34 North
1 East
27
N2
71
 
65.07
32.54
34 North
1 East
28
S2
72
 
65.07
32.54
34 North
1 East
23
S2
72
 
65.07
32.54
34 North
1 East
27
N2
72
 
65.07
32.54
34 North
1 East
28
S2
98
320.00
160.00
80.00
34 North
1 East
34
E2
99
320.00
320.00
160.00
34 North
1 East
3
S2N2, SE4
100
317.00
317.00
158.50
34 North
1 East
19
E2 Less 3 Acres in NENE
101
160.00
8.00
4.00
34 North
1 East
20
NE4
102
 
8.00
4.00
34 North
1 East
20
NE4
103
 
20.00
10.00
34 North
1 East
20
NE4
104
 
8.00
4.00
34 North
1 East
20
NE4
105
 
20.00
10.00
34 North
1 East
20
NE4
106
 
20.00
10.00
34 North
1 East
20
NE4
107
 
20.00
10.00
34 North
1 East
20
NE
108
 
40.00
20.00
34 North
1 East
20
NE4
109
 
8.00
4.00
34 North
1 East
20
NE4
110
800.00
160.00
80.00
34 North
1 East
10
SW4
110
 
160.00
80.00
34 North
1 East
17
SW4
110
 
480.00
240.00
34 North
1 East
20
SE4, W2
111
480.00
80.00
40.00
35 North
1 East
28
S2
111
 
146.00
73.00
35 North
1 East
29
SE4
112
160.00
80.00
40.00
35 North
1 East
28
S2
117
438.56
438.56
219.28
35 North
1 East
5
Lots 1(39.40), 2(39.16), S2NE, SE, N2SW, SESW
120
 
80.00
40.00
35 North
1 East
24
SW4
 
640.00
640.00
256.00
35 North
1 East
16
All
122
880.00
640.00
320.00
35 North
1 East
17
All
122
 
160.00
80.00
35 North
1 East
18
E2SW, SE4
123
400.00
60.00
30.00
35 North
1 East
18
E2SW, SE4
123
 
20.00
10.00
35 North
1 East
19
E2NE

 
 
 
21

--------------------------------------------------------------------------------

 
 
123
 
80.00
40.00
35 North
1 East
20
N2
124
 
20.00
10.00
35 North
1 East
18
E2SW, SE
124
 
6.67
3.33
35 North
1 East
19
E2NE
124
 
26.67
13.33
35 North
1 East
20
N2
125
320.00
53.33
26.67
35 North
1 East
19
E2NE
125
 
213.33
106.67
35 North
1 East
20
N2
126
222.38
34.06
17.03
35 North
1 East
18
Lots 3(34.01), 4(34.11)
126
 
77.13
38.57
35 North
1 East
19
Lot 1(34.26), W2NE, NENW
127
 
34.06
17.03
35 North
1 East
18
Lots 3, 4
127
 
77.13
38.57
35 North
1 East
19
Lot 1, W2NE, NENW
128
303.98
303.98
151.99
35 North
1 East
19
Lots 2, 3, 4, SENW, E2SW, W2SE
129
320.00
40.00
20.00
35 North
1 East
20
S2
130
 
160.00
80.00
35 North
1 East
20
S2
131
 
40.00
20.00
35 North
1 East
20
S2
132
 
40.00
20.00
35 North
1 East
20
S2
133
 
40.00
20.00
35 North
1 East
20
S2
136
26.81
8.94
4.47
35 North
1 East
23
S2SWNW, West 450' of SWSENW
137
320.00
320.00
160.00
35 North
1 East
25
W2
138
160.00
160.00
80.00
35 North
1 East
25
SE4
139
80.00
80.00
40.00
35 North
1 East
26
W2SW
140
320.00
320.00
160.00
35 North
1 East
26
E2
141
240.00
240.00
120.00
35 North
1 East
26
E2SW, NW4
142
80.00
80.00
40.00
35 North
1 East
27
E2NE
143
240.00
240.00
120.00
35 North
1 East
27
E2SW, SE4
144
320.00
80.00
40.00
35 North
1 East
27
W2NE, NW4, W2SW
145
 
80.00
40.00
35 North
1 East
27
W2NE, NW4, W2SW
146
 
80.00
40.00
35 North
1 East
27
W2NE, NW4, W2SW
147
 
80.00
40.00
35 North
1 East
27
W2NE, NW4, W2SW
148
320.00
320.00
160.00
35 North
1 East
35
W2E2, E2NW, SESE, NESW
149
3.00
3.00
1.50
34 North
1 East
19
A 3.00 acre tract of land located in the NENE
150
304.12
60.82
30.41
34 North
1 East
19
Lots 1, 2, 3, 4, E2W2

 
 
 
 
22

--------------------------------------------------------------------------------

 
 
151
800.00
8.89
4.44
34 North
1 East
15
SW
151
 
8.89
4.44
34 North
1 East
22
NW
151
 
13.33
6.67
34 North
1 East
23
N2
151
 
6.67
3.33
34 North
1 East
24
NE
152
0.00
8.89
4.44
34 North
1 East
15
SW
152
 
8.89
4.44
34 North
1 East
22
NW
152
 
13.33
6.67
34 North
1 East
23
N2
152
 
6.67
3.33
34 North
1 East
24
NE
153
0.00
8.89
4.44
34 North
1 East
15
SW
153
 
8.89
4.44
34 North
1 East
22
NW
153
 
13.33
6.67
34 North
1 East
23
N2
153
 
6.67
3.33
34 North
1 East
24
NE
154
0.00
4.44
2.22
34 North
1 East
15
SW
154
 
4.44
2.22
34 North
1 East
22
NW
154
 
6.67
3.33
34 North
1 East
23
N2
154
 
3.33
1.67
34 North
1 East
24
NE
155
0.00
4.44
2.22
34 North
1 East
15
SW
155
 
4.44
2.22
34 North
1 East
22
NW
155
 
6.67
3.33
34 North
1 East
23
N2
155
 
3.33
1.67
34 North
1 East
24
NE
156
320.00
160.00
80.00
35 North
1 East
32
NENE, S2NE, SENW
157
320.00
320.00
160.00
34 North
1 East
11
E2
   
14,596.98
8,003.62
       

 
 
 


 
23

--------------------------------------------------------------------------------

 

LEASES EXPIRING WITHIN ONE YEAR
 
American Midwest/Alberta Oil Lease No.
Gross Acres
Net Mineral Acres
Alberta Oil et al Net Acres
Township
Range
Sec
Description
   
160.00
160.00
33 North
1 East
11
S2
 
480.00
40.00
20.00
33 North
1 East
3
S2NW
   
300.00
150.00
34 North
1 East
25
E2, E2NW
 
79.72
19.93
19.93
33 North
1 East
6
Lot 1(39.72), SENE
   
19.93
19.93
33 North
1 East
6
Lot 1(39.72), SENE
   
19.93
19.93
33 North
1 East
6
Lot 1(39.72), SENE
   
19.93
19.93
33 North
1 East
6
Lot 1(39.72), SENE
 
320.00
40.00
40.00
33 North
1 East
5
SW4
   
40.00
40.00
33 North
1 East
6
SE4
 
320.00
160.00
160.00
33 North
1 East
9
E2
   
160.00
160.00
33 North
1 East
9
E2
 
160.00
160.00
160.00
33 North
1 East
8
E2SW, S2SE
 
639.48
319.74
319.74
33 North
1 East
2
Lots I(39.89), 2(39.88), 3(39.86), 4(39.85), S2, S2N2
   
21.00
10.50
34 North
1 East
18
NWNE, S2NE
 
630.24
6.50
3.25
34 North
1 East
7
Lots 3(35.07), 4(35.17), E2SW, SE4, S2NE
   
2.00
1.00
34 North
1 East
8
S2NW, SWNE
   
2.00
1.00
34 North
1 East
18
NWNE, S2NE
   
6.50
3.25
34 North
1 East
7
Lots 3, 4, E2SW, SE4, S2NE
   
2.00
1.00
34 North
1 East
8
S2NW, SWNE
   
2.00
1.00
34 North
1 East
18
NWNE, S2NE
   
6.50
3.25
34 North
1 East
7
Lots 3, 4, E2SW, SE4, S2NE
   
2.00
1.00
34 North
1 East
8
S2NW, SWNE
   
2.00
1.00
34 North
1 East
18
NWNE, S2NE
   
9.76
4.88
34 North
1 East
7
Lots 3, 4, E2SW, SE4, S2NE
   
3.00
1.50
34 North
1 East
8
S2NW, SWNE
   
3.00
1.50
34 North
1 East
18
NWNE, S2NE
   
6.50
3.25
34 North
1 East
7
Lots 3, 4, E2SW, 5E4, S2NE
   
2.00
1.00
34 North
1 East
8
S2NW, SWNE

 
 
 
 
24

--------------------------------------------------------------------------------

 
 

   
2.00
1.00
34 North
1 East
18
NWNE, S2NE
   
6.50
3.25
34 North
1 East
7
Lots 3, 4, E'2SW, SE4, S2NE
   
2.00
1.00
34 North
1 East
8
S2NW, SWNE
   
2.00
1.00
34 North
1 East
18
NWNE, S2NE
   
9.76
4.88
34 North
1 East
7
Lots 3, 4, E2SW, SE4, S2NE
   
3.00
1.50
34 North
1 East
8
S2NW, SWNE
   
3.00
1.50
34 North
1 East
18
NWNE, S2NE
   
6.50
3.25
34 North
1 East
7
Lots 3, 4, E2SW, SE4, S2NE
   
2.00
1.00
34 North
1 East
8
SWNE,S2NW
   
2.00
1.00
34 North
1 East
18
NWNE, S2NE
   
160.00
80.00
34 North
1 East
22
S2
 
640.00
160.00
80.00
34 North
1 East
21
N2NW, N2SE, NE4
   
160.00
80.00
34 North
1 East
22
S2
   
160.00
80.00
34 North
1 East
21
N2NW, NE4, N2SE
   
40.00
20.00
34 North
1 East
1
SW4
   
40.00
20.00
34 North
1 East
12
NW4
 
160.00
26.67
13.33
34 North
1 East
13
NE4
   
26.67
13.33
34 North
1 East
13
NE4
 
80.00
80.00
40.00
34 North
1 East
9
SWSE, SWSW
 
160.00
17.78
8.89
34 North
1 East
14
NW4
 
320.00
53.33
26.67
34 North
1 East
21
S2NW, S2SE, SW4
   
53.33
26.67
34 North
1 East
21
S2NW, S2SE, SW4
   
53.33
26.67
34 North
1 East
21
S2NW, S2SE, SW4
   
53.33
26.67
34 North
1 East
21
S2NW, S2SE, SW4
   
53.33
26.67
34 North
1 East
21
S2NW, S2SE, SW4
   
53.33
26.67
34 North
1 East
21
S2NW, S2SE, SW4
 
320.00
26.67
13.33
34 North
1 East
27
S2
   
26.67
13.33
34 North
1 East
27
S2
   
26.67
13.33
34 North
1 East
27
S2

 
 
 
 
25

--------------------------------------------------------------------------------

 
 

   
26.67
13.33
34 North
1 East
27
S2
 
320.00
320.00
160.00
34 North
1 East
28
N2
 
160.00
160.00
80.00
34 North
1 East
33
SW4
 
160.00
160.00
80.00
34 North
1 East
33
NW4
 
320.00
240.00
120.00
34 North
1 East
12
S2
 
313.86
156.93
78.47
34 North
1 East
31
Lots 1(36.88), 2(36.98), E2NW, NE4
 
80.00
80.00
40.00
34 North
1 East
9
NESE, SESW
 
719.82
79.94
39.97
34 North
1 East
4
Lot 1(39.82), SENE, E2SW, W2SW
   
53.33
26.67
34 North
1 East
9
N2NW, N2NE
   
106.67
53.33
35 North
1 East
33
E2
   
79.94
39.97
34 North
1 East
4
Lot 1, SENE, E2SW, W2SW
   
53.33
26.67
34 North
1 East
9
N2N2
   
106.67
53.33
35 North
1 East
33
E2
 
320.00
40.00
20.00
34 North
1 East
29
S2
   
40.00
20.00
34 North
1 East
29
S2
   
40.00
20.00
34 North
1 East
29
S2
   
160.00
80.00
34 North
1 East
29
S2
 
320.00
320.00
160.00
35 North
1 East
22
S2
121
320.00
320.00
38.40
35 North
1 East
14
E2
   
5,389.58
3,132.92
       

 
 

 
 
26

--------------------------------------------------------------------------------

 




 
EXHIBIT C
 
Attached to and made a part of that certain Farm out Agreement
 
dated October 25, 2013, by and between
 
Axiom Oil and Gas Corp., and American Midwest Oil and Gas Corp
 
OPERATING AGREEMENT
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


 
27

--------------------------------------------------------------------------------

 




 
EXHIBIT D
 
Attached to and made a part of that certain Farm out Agreement
 
dated October 25, 2013, by and between
 
Axiom Oil and Gas Corp., and American Midwest Oil and Gas Corp
 
AREA OF MUTUAL INTEREST
 


 
Toole County, except for the leases referred to as the Patricia Leases
 

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------